Citation Nr: 0506378	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  01-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the reduction of the 20 percent rating 
assigned for the service-connected gunshot wound residuals of 
the right knee.  

2.  The propriety of the reduction of the 20 percent rating 
assigned for the service-connected gunshot wound residuals of 
the left knee.  




REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 RO decision, which implemented 
a July 2000 proposal to reduce, from 20 percent to 10 
percent, the ratings assigned for the veteran's service-
connected gunshot wound residuals of the right and left 
knees, to be effective on February 1, 2001.  

In February 2002, the veteran appeared at the RO and 
testified at a videoconference hearing, which was conducted 
by the undersigned Veterans Law Judge sitting in Washington, 
DC.  

In April 2002 and February 2003, the Board issued development 
memoranda under a provision of the regulations that is no 
longer valid.  

In July 2003, therefore, the Board remanded this case to the 
RO for further development.  



FINDINGS OF FACT

1.  By April 1986 rating decision, the RO granted service 
connection for a right knee disability and for a left knee 
disability and assigned a 10 percent evaluation for each 
knee.  

2.  By June 1994 rating decision, the RO assigned a 20 
percent evaluation for each service-connected knee disability 
effective on February 7, 1994.  

3.  In July 2000, the RO proposed reduction of the 20 percent 
ratings then assigned for the service-connected knee 
disability.  In November 2000, the RO formally reduced the 
evaluation to 10 percent for each knee, effective on February 
1, 2001.  

4.  The evidence of record at the time of the rating 
reductions did not demonstrate that material improvement in 
the service-connected bilateral knee disability would be 
maintained under the ordinary conditions of life.  



CONCLUSIONS OF LAW

1.  As the rating for the veteran's service-connected right 
knee disability was not properly reduced from 20 percent to 
10 percent effective on February 1, 2001, the reduction is 
void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344 (2004).  

2.  As the rating for the veteran's service-connected left 
knee disability was not properly reduced from 20 percent to 
10 percent effective on February 1, 2001, the reduction is 
void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a hearing before a the 
undersigned.  

Further, by December 2000 statement of the case, November 
2001 supplemental statement of the case, December 2003 
letter, and July 2004 supplemental statement of the case, he 
and his representative have been notified of the evidence 
needed to establish the benefit sought, and via the December 
2003 letter and July 2004 supplemental statement of the case, 
he has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

By April 1986 rating decision, the RO granted service 
connection for residuals of gunshot wounds to the knees.  The 
RO assigned a 10 percent evaluation to each knee, effective 
on January 15, 1986.  

By May 1990 rating decision, the RO continued the veteran's 
disability evaluation as 10 percent disabling for each knee.  

By June 1994 rating decision, the RO assigned increased 
ratings of 20 percent for the service-connected right and 
left knee disability.  The 20 percent evaluations became 
effective on February 7, 1994.  By July 1995 rating decision, 
the RO continued the 20 percent ratings.  

In March 2000, the veteran filed a claim for increase for the 
service-connected bilateral knee disability.  

On March 2000 VA orthopedic examination, the veteran stated 
that, over the years his bilateral knee disability had 
worsened and thought that he suffered from arthritis of the 
knees.  He complained of having chronic pain in the knees.  
He denied flare-ups, but used a cane.  

The veteran denied having subluxation, and the examiner noted 
full extension of the knees and flexion to 90 degrees, 
bilaterally.  The range of motion was somewhat limited by 
pain, but was not limited by fatigue, weakness or lack of 
endurance.  

There was no edema, effusion, instability, weakness, 
tenderness, redness or heat of the knees.  There was 
crepitus.  There was no ankylosis, leg length shortening or 
inflammatory arthritis.  The veteran walked with a slight 
limp.  The diagnosis was that of gunshot wounds to the knees 
with residuals.  

By July 2000 rating decision, the RO proposed to reduce the 
20 percent disability evaluations assigned to each knee to 10 
percent.  

Notice of the proposed reduction was sent to the veteran in 
August 2000, and he was given 60 days in which to submit 
additional relevant evidence.  

In October 2000, the veteran expressed disagreement with the 
RO's proposal.  

That month, the veteran submitted a VA treatment record dated 
in September 2000.  This treatment record revealed complaints 
of severe bilateral knee pain.  Objective findings were 
negative for degenerative joint disease of the knees.  There 
was no effusion, lateral instability or giving way.  The 
veteran was told to return in six months for further 
evaluation of the knees.  

By November 2000 rating decision, the RO formally reduced the 
evaluations for each knee from 20 percent to 10 percent 
effective on February 1, 2001.  In its reasons and bases, the 
RO referred to the September 2000 VA progress note submitted 
by the veteran.  

The Board notes that the RO, in the November 2000 rating 
decision, alternatively refers to the effective date of 
reduction as February 1, 2000 and February 1, 2001.  This 
discrepancy will be resolved in the veteran's favor, and the 
Board will consider the 20 percent ratings for the veteran's 
knees to have been in effect until February 1, 2001.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(collectively indicating that claims for VA benefits are 
considered in the light most favorable to the veteran).  

On August 2001 VA orthopedic examination, the veteran 
complained of aching in the knees with some stiffness.  He 
indicated that his legs became tired after walking two or 
three blocks.  He denied swelling, heat, redness, 
instability, locking, giving way, dislocation, subluxation or 
flare-ups.  

The veteran described some numbness and tingling of the lower 
aspects of the lower extremities, right greater than left.  
He wore knee braces.  The examiner observed no arthritic 
symptoms.  There was no tenderness to palpation of the knees 
or pressing of the patellae against the knee joints.  No 
crepitation was felt.  Bilateral knee range of motion was 
from 0 to 130 degrees.  The knees were stable to stress in 
all directions.  

The examiner opined that an X-ray study failed to show any 
significant changes since 1990.  Joint spaces were normal.  
The examiner indicated that the veteran might have some 
chondromalacia secondary to a left patella spur.  All 
symptoms of neuropathy experienced by the veteran in the 
right lower extremity were secondary to the original gunshot 
wound of the right knee.  The right knee otherwise remained 
"remarkably sound."  

The examiner diagnosed a right knee gunshot wound with aching 
symptoms and a normal physical examination.  An X-ray study 
showed no degenerative changes.  The examiner also diagnosed 
a gunshot wound to the left knee with aching symptoms and 
residual mild chondromalacia.  

On August 2001 VA neurologic examination, the examiner noted 
that the veteran could walk on his toes and heels.  Tandem 
gaits were poor.  He could not jog or bend.  Strength of the 
quadriceps, anterior tibials, hamstrings, gastrocs, peroneal 
muscles and toes was normal.  Joint sense was normal in the 
feet.  Trace figures were interpreted slowly in the lower 
extremities.  

The examiner diagnosed absent ankle reflexes, poor 
interpretation of trace figures in the feet, and ataxia on 
tandem walking.  

At the February 2002 hearing, the veteran stated that he 
suffered burning pain in the knees.  He indicated that he 
could no longer work as a bus driver because his nerves "got 
real bad," and stopping the bus became too difficult.  The 
veteran explained that the nerves in his legs caused the 
burning sensation in the knees.  He indicated that he used a 
cane and wore kneepads bilaterally.  

The veteran testified that he used prescription analgesics to 
control bilateral knee pain.  Walking was more difficult than 
it was in the past.  According to the veteran, knee pain 
spread to the lower legs and feet and he had not experienced 
any improvement in bilateral knee symptomatology.  Indeed, he 
asserted that the symptoms only worsened.  

A March 2002 X-ray study of the knees was negative for 
fracture or joint effusion.  Minor degenerative changes were 
noted.  

A May 2003 VA progress note revealed that right knee range of 
motion was from 0 to 120 degrees, and left knee range of 
motion was from 5 to 120 degrees.  An X-ray study revealed 
bilateral osteoarthritis of the knees.  

A March 2004 test to detect possible peroneal nerve 
disorders, revealed mildly abnormal results.  There was no 
evidence of peroneal neuropathy on either side, but there was 
evidence of very mild sensory polyneuropathy.



Law and Regulations 

Reduction in disability ratings

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred. 38 U.S.C.A. § 1155.  Additionally, in cases 
where a rating has been in effect for 5 years or more, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency must make reasonably 
certain that the improvement will be maintained under the 
conditions of ordinary life.  Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  The 5-year period is calculated from the 
effective date of the rating to the effective date of the 
reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1995).  

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).  

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  


Discussion

The Board observes that the RO performed all the prescribed 
procedural steps outlined in 38 C.F.R. § 3.105.  

The Board further notes that the veteran's 20 percent ratings 
were effective beginning on February 7, 1994 to February 1, 
2001, a period of more than 5 years.  See Brown, supra.  
Kitchens, therefore, applies in this case.  See also 38 
C.F.R. § 3.344(a).  

While the medical evidence associated with the claims file 
since March 2000 reflects mild disabilities of the knees with 
respect to both orthopedic and neurologic findings, the 
competent evidence does not reflect that material improvement 
associated with the veteran's knees will be maintained under 
the conditions of ordinary life.  

The Board, therefore, finds that the reduction fails to 
comply with the rule set forth in Kitchens.  That is, the RO 
did not, and indeed could not, make a finding regarding 
whither it was reasonably certain that any improvement of the 
veteran's knees would be maintained under the conditions of 
ordinary life.  See Id.  

When an RO makes a rating reduction without following the 
regulations, the reduction is void ab initio.  See Greyzck, 
supra.  The Board has found that the instant rating 
reductions failed to follow the requirements 38 U.S.C.A. § 
1155 as articulated in Kitchens, and also failed to follow 
the requirements of 38 C.F.R. § 3.344(a).  

The rating reductions are therefore void as a matter of law, 
and the 20 percent disability evaluations assigned to each 
knee are restored.  



ORDER

Restoration of the rating of 20 percent for the service-
connected gunshot wound residuals of the right knee is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  

Restoration of the rating of 20 percent for the service-
connected gunshot wound residuals of the left knee is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


